Citation Nr: 0626720	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-07 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for a back disability 
and if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for bilateral pes 
planus and if so, whether service connection is warranted. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from August 17, 1972 to 
March 3, 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which determined that new and material evidence 
has not been submitted to reopen the claims for service 
connection for a back disability, schizophrenia, and 
bilateral pes planus.  The veteran filed a timely appeal.  

In August 2003 and October 2004, the veteran was afforded 
hearings before the RO.  At the August 2003 hearing, the 
veteran indicated that he wanted to withdraw the issue of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for schizophrenia.  
Therefore, this issue is no longer before the Board.  See 
38 C.F.R. § 20.204 (2005). 

In the February 2004 statement of the case, the RO reopened 
the claims and adjudicated the claims for service connection 
for a back disability and bilateral pes planus on the merits.  
The claims were denied.  The Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  Thus, the Board will first determine 
whether new and material evidence has been submitted.  If new 
and material evidence has been received, the Board will 
reopen the claims and consider whether service connection for 
a back disability and bilateral pes planus is warranted.  The 
veteran will not be prejudiced if the Board considers the 
issue of entitlement to service connection at this time 
because the agency of original jurisdiction has already 
addressed the service connection issue, and as discussed in 
detail below, the RO fulfilled the duty to notify and duty to 
assist the veteran pursuant to the Veterans Claims Assistance 
Act of 2000 with respect to the service connection claims.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).   


FINDINGS OF FACT

1.  In a February 1976 rating decision, the RO denied 
entitlement to service connection for a back disability on 
the basis that there was no evidence of a back disability in 
service or a nexus between the current back disability and 
service. 

2.  The evidence added to the record since the February 1976 
rating decision is not cumulative or redundant; and by itself 
or in connection with the evidence previously assembled, 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim for service connection for a back 
disability.  

3.  The veteran does not currently have a low back 
disability.    

4.  In a February 1976 rating decision, the RO denied 
entitlement to service connection for bilateral pes planus on 
the basis that the disability pre-existed service and was not 
aggravated by service. 

5.  The evidence added to the record since the February 1976 
rating decision is not cumulative or redundant; and by itself 
or in connection with the evidence previously assembled, 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim for service connection for bilateral 
pes planus. 

6.  The bilateral pes planus existed prior to service.  

7.  The increase in disability of the bilateral pes planus in 
service was due to the natural progression of the disease.    


CONCLUSIONS OF LAW

1.  Evidence added to the record since the final February 
1976 rating decision is new and material; thus, the claim of 
entitlement to service connection for a back disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2005).

2.  A low back disability was not incurred in or aggravated 
by active service, and is not proximately due to a service-
connected disability.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2005). 

3.  Evidence added to the record since the final February 
1976 is new and material; thus, the claim of entitlement to 
service connection for bilateral pes planus is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2005).

4.  Bilateral pes planus existed prior to service and was not 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002), redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).  The claims to reopen presently before the 
Board were received at the RO in June 2002.  The regulatory 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), new and material evidence, 
which became effective August 29, 2001.  In this case, the 
revised provisions of 38 C.F.R. § 3.156(a) are applicable.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) "is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it."  Id. at 1333-1334. 

The Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  See 
Quartuccio, supra.  

Regarding the claims to reopen, in view of the Board's 
decision to reopen the claims, further assistance is 
unnecessary to aid the veteran in substantiating his claims.  
The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.   Wensch v. Principi, 15 Vet App 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").   

Regarding the claims for service connection, the Board finds 
that the veteran has been afforded appropriate notice.  The 
RO provided a notice letter to the veteran in August 2002, 
prior to the initial adjudication of the claims.  The letter 
notified the veteran of the information and evidence that 
must be submitted to substantiate the claims for service 
connection.  The letter notified the veteran of what 
information and evidence must be provided by the veteran and 
what information and evidence would be obtained by VA.  He 
was also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of his claim to the RO.  The content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The Court in Dingess/Hartman holds that the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection.  
Regarding elements (4) and (5) (degree of disability and 
effective date), he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that service connection 
is not warranted.  Therefore, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

The Board finds that the duty to assist has been met.  The 
veteran's service medical records are associated with the 
claims file.  The RO made attempts to obtain all of the 
treatment records identified by the veteran.  VA treatment 
records from the VA medical facilities in Waco and Saginaw 
have been obtained.  The veteran was afforded VA examinations 
in September 2003 to determine the nature and etiology of the 
claimed disabilities. 

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2005). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005). 

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002). 

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  If a preexisting 
disorder is noted upon entry into service, and the claimant 
brings a claim for service connection on the basis of 
aggravation under section 1153, the burden falls on the 
claimant to establish aggravation of the preexisting 
disorder.  Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. 
Cir. 2004).   

New and Material Evidence

The governing regulations provide that an appeal consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2005).  Rating 
actions from which an appeal is not perfected become final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

Back Disability

In a February 1976 rating decision, the RO denied entitlement 
to service connection for a back disability on the basis that 
there was no evidence of a back disability in service.  The 
evidence of record at the time of this decision included the 
service medical records, VA treatment records dated in 
January and February 1975, a February 1975 X-ray examination 
report, and a December 1975 VA examination report.  The 
veteran was notified of this decision and he did not file an 
appeal.  The February 1976 decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.   

In June 2002, the veteran filed an application to reopen the 
claim for service connection for a back disability.     

In order to reopen a claim, new and material evidence must be 
submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

Evidence submitted since the February 1976 decision includes 
a September 1982 statement from the veteran in which the 
veteran describes injuring his back in service while lifting 
heavy boxes, a September 1986 VA hospital record in which the 
veteran reported having low back pain, a July 1987 VA 
examination report which reflects a diagnosis of lumbar 
strain, a June 1987 VA X-ray examination report which 
indicates that no fracture or significant degenerative 
changes were found, a September 2003 VA examination report 
which indicates that lumbar strain or disease was not found 
on examination, and the veteran's testimony at hearings 
before the RO in September 2003 and October 2004.  At the 
hearings, the veteran described injuring his back in service 
while loading heavy boxes on a ship and he also stated that 
he believed the pes planus aggravated his back.    

The Board finds the September 1982 statement by the veteran 
and the veteran's hearing testimony to be new and material 
evidence.  The evidence is new because it had not been 
previously submitted to agency decisionmakers, and is neither 
cumulative nor redundant.  This evidence is material because 
it relates to an unestablished fact necessary to substantiate 
the claim and it raises a reasonable possibility of 
substantiating the claim for service connection for a back 
disability.  The basis for the initial denial was that the 
evidence did not establish that the veteran had symptoms or 
diagnosis of a back disability in service.  This evidence 
relates to an unestablished fact necessary to substantiate 
the claim, which is whether the veteran had a back injury or 
disease in service.  The veteran is competent to describe 
symptoms and injures in service.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Thus, this evidence is new and 
material, and the claim is reopened.

The Board will now address whether service connection for a 
back disability is warranted.  The veteran contends that he 
incurred a back disability in service after injuring his back 
while loading heavy boxes on a ship.  There is no evidence of 
complaints, symptoms, or diagnosis of a back disability in 
the service medical records.  The October 1971 enlistment 
examination report and the March 1973 separation examination 
report indicate that examination of the spine was normal.  
The VA treatment records show that after service, the veteran 
first sought treatment for back pain in January 1975, almost 
two years after service separation.  Upon VA examination in 
December 1975, lumbar strain was diagnosed.  However, 
significantly, the most recent VA examination shows that the 
veteran does not have a low back disability.  The September 
2003 VA examination report indicates that lumbar strain was 
not found upon examination.  No disease was found.     

The Board finds that the competent evidence of record shows 
that the veteran does not have a current back disability.  
The veteran reported having pain in the low back, but a back 
disability was not found upon the most recent VA examination.  
Pain alone, in and of itself, is not a disability.  See 
Sanchez-Benitez v. West, 13 Vet App 282 (1999) affd. on other 
grounds 239 F.3d 1356 (Fed. Cir. 2001).  

A grant of service connection requires a showing of current 
disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004) (holding that service connection requires a 
showing of current disability); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service 
connection requires that there be a showing of disability at 
the time of the claim, as opposed to some time in the distant 
past).   

In this case, the medical evidence shows that the veteran 
does not have a back disability.  Since there is no evidence 
of current disability, the preponderance of the evidence is 
against the claim, and the benefit of the doubt doctrine is 
not for application.  Gilbert, 1 Vet. App. 49.  Accordingly, 
the claim is denied.

Bilateral Pes Planus

In a February 1976 rating decision, the RO denied entitlement 
to service connection for a bilateral pes planus on the basis 
that the pes planus existed prior to service and was not 
aggravated during service.  The evidence of record at the 
time of this decision included the service medical records.  
The veteran was notified of this decision and he did not file 
an appeal.  The February 1976 decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.   

In June 2002, the veteran filed an application to reopen the 
claim for service connection for pes planus.     

In order to reopen a claim, new and material evidence must be 
submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

Evidence submitted since the February 1976 decision includes 
a June 1987 VA examination report, a September 2003 VA 
examination report, and the veteran's testimony at hearings 
before the RO in August 2003 and October 2004.  The June 1987 
VA examination report reflects a diagnosis of moderate pes 
valgo planus.  The September 2003 VA examination report 
contains an opinion as to whether the bilateral pes planus 
was aggravated in service.  The VA examiner reviewed the 
claims folder and examined the veteran.  The VA examiner 
indicated that the veteran related that with the rigorous 
training in the active duty, his bilateral pes planus 
condition was aggravated.  The VA examiner stated that prior 
to the entry into service, the veteran did not have painful 
feet although he had bilateral pes planus.  The VA examiner 
indicated that there were no treatment records for bilateral 
pes planus in the past and he was not taking any medications 
for pain relief.  The VA examiner opined that "hence the 
lack of treatment in the interim and lack of any treatment in 
the current time show, that it is less likely than not that 
the bilateral pes planus is permanently aggravated beyond 
normal progression during the veteran's period of active 
duty."   

The Board finds the September 2003 VA examination report to 
be new and material evidence.  The Board finds that this 
evidence is new because it had not been previously submitted 
to agency decisionmakers, and is neither cumulative nor 
redundant.  This evidence is material because it relates to 
the issue of whether the bilateral pes planus was aggravated 
during service.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998), the United States Court of Appeals for the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  The Board 
finds that this evidence to be material because it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's bilateral pes planus 
disability.  Thus, this evidence is new and material, and the 
claim is reopened.

The Board will now address whether service connection for 
bilateral pes planus is warranted.  The veteran contends that 
the bilateral pes planus was aggravated during service.  

The October 1971 enlistment examination report indicates that 
pes planus was diagnosed upon examination.  Since this 
disorder was noted upon enlistment examination, the 
presumption soundness does not apply.  See 38 U.S.C.A. 
§§ 1111, 1137 (West 2002). 

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation during 
service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  A pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent service.  38 C.F.R. 
§ 3.306(b)(1).  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  

There is evidence that the bilateral pes planus was 
symptomatic in service.  The service medical records show 
that in September 1972, the veteran had complaints of 
swelling and soreness of the feet for two days.  A February 
1973 orthopedic clinical record indicates that the veteran 
had bilateral painful pes planus since boot camp.  Discharge 
was recommended if the veteran could not be transferred to a 
sedentary position.  A March 1973 separation examination 
report indicates that the veteran had symptomatic supple pes 
planus (bilateral), existed prior to service.  An undated 
Medical Board report indicates that the veteran had 
symptomatic supple pes planus which existed prior to service 
and was not aggravated by service.  The report indicates that 
the veteran did not meet the standards for reenlistment and 
was unfit for retention in service by reason of physical 
disability and such disability was not incurred in or 
aggravated by service.  

This evidence establishes that the bilateral pes planus 
worsened in service.  Therefore, the Board must apply the 
presumptions of aggravation found in 38 U.S.C.A. § 1153 and 
38 C.F.R. § 3.306, or explain why the presumption should not 
be applied.  Browder v. Derwinski, 1 Vet. App. 204, 206-207 
(1991).  The presumption of aggravation applies where there 
was a worsening of the disability in service, regardless of 
whether the degree of worsening was enough to warrant 
compensation.  Browder, 1 Vet. App. 207.  In order to rebut 
the presumption of aggravation, the burden is on the 
government to show, by clear and unmistakable evidence, that 
the increase in disability is due to the natural progress of 
the disease.  Id.   

The Board finds that there is clear and unmistakable evidence 
that the increase in disability of the pes planus during 
service was due to the natural progress of the disease.  The 
veteran was afforded a VA examination in September 2003 in 
order to obtain an opinion as to whether the bilateral pes 
planus was aggravated in service.  The VA examiner reviewed 
the claims folder and examined the veteran.  The VA examiner 
indicated that the veteran related that with the rigorous 
training in the active duty, his bilateral pes planus 
condition was aggravated.  The VA examiner stated that prior 
to the entry into service, the veteran did not have painful 
feet although he had bilateral pes planus.  The VA examiner 
indicated that there were no treatment records for bilateral 
pes planus in the past and he was not taking any medications 
for pain relief.  The VA examiner opined that "hence the 
lack of treatment in the interim and lack of any treatment in 
the current time show, that it is less likely than not that 
the bilateral pes planus is permanently aggravated beyond 
normal progression during the veteran's period of active 
duty."  

The Board points out that in service, the veteran was 
afforded a Medical Board examination.  The Medical Board 
report indicates that the diagnosis was symptomatic supple 
pes planus which existed prior to service and was not 
aggravated by service.  The veteran's medical history was 
reviewed and considered, and he was examined.  The Medical 
Board determined that the veteran did not meet the standards 
of enlistment and he was unfit for retention in service by 
reason of a physical disability and that disability was not 
incurred in or aggravated by the period of service.  

The Board finds that the September 2003 VA examination report 
and the Medical Board report are clear and unmistakable 
evidence that the increase in disability of the pes planus 
during service was due to the natural progress of the 
disease, and the disability was not aggravated.  The Board 
has the duty to assess the credibility and weight to be given 
to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. 
Cir. 1997), and cases cited therein.  The Board finds the 
medical opinions to have great evidentiary weight because the 
physicians examined the veteran and reviewed the veteran's 
medical records and medical history before rendering the 
medical opinion.  Among the factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000). 

There is no competent evidence which establishes that the pes 
planus was aggravated during the veteran's period of service.  
Independent medical evidence is needed to support a finding 
that the preexisting disorder increased in severity in 
service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  The 
veteran's own statements that the pes planus was aggravated 
in service are not competent evidence of aggravation.  
Although the veteran, as a lay person, is competent to 
testify as to his in-service symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  There is no evidence of record which establishes 
that the veteran has the expertise to render such medical 
opinions.

The competent evidence of record establishes, clearly and 
unmistakably, that the increase in disability of the pre-
existing pes planus during service was due to the natural 
progress of the disease, and the disability was not 
aggravated during service.  There is no competent evidence 
which establishes that the pre-existing pes planus was 
aggravated during service.  The preponderance of the evidence 
is against the claim, and the benefit of the doubt doctrine 
is not for application.  Gilbert, 1 Vet. App. 49.  
Accordingly, the claim is denied.


ORDER

New and material evidence has been received to reopen the 
claim for service connection for a low back disability, and 
the claim is reopened.      

New and material evidence has been received to reopen the 
claim for service connection for bilateral pes planus, and 
the claim is reopened.      

Entitlement to service connection for a low back disability 
is denied. 

Entitlement to service connection for bilateral pes planus is 
denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


